Citation Nr: 0211916	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-03 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a right wrist 
disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefit sought on 
appeal.

FINDING OF FACT

As a result of injury incurred in service, the veteran has a 
disability of the right wrist manifested by degenerative 
joint disease with extensive degeneration of the scaphoid 
bone and degenerative cyst in the lunate.


CONCLUSION OF LAW

The grant of service connection is warranted for degenerative 
joint disease of the right wrist with extensive degeneration 
of the scaphoid bone and degenerative cyst in the lunate.  38 
U.S.C.A. §§ 1110, 5107 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that in March 1965 the veteran 
was seen for complaints of tenderness at the base of the 
thumb and weakness of the hand.  X-rays taken at the time 
revealed an old fracture of the right navicular bone.  No 
further information or treatment was given.  The separation 
examination dated November 1967 showed no history or findings 
of a right wrist disability or injury.

At a December 1995 examination conducted by T.R.K., M.D., the 
veteran reported pain in the right wrist so severe at times 
that he occasionally drops objects.  X-rays showed a nonunion 
of the scaphoid with collapse and fragmentation of the 
proximal pole.  He also had degenerative changes at the 
dorsal aspect of the lunate.  The impression was chronic 
nonunion of the right scaphoid with radioscaphoid arthritis.

At his VA examination dated September 1998, the veteran 
reported that he hurt his right hand and wrist during basic 
training.  He indicated that one year later he had recurrent 
pain in the area and one year from that he had another 
episode and his right wrist was casted because the bones were 
broken.  The veteran reported that his right wrist hurts 
nearly all the time.  The examination showed that the right 
wrist had flexion to 30 degrees and extension to 30 degrees 
with significant pain.  He had pain in the right navicular 
region and appeared to have slight muscle atrophy.  The 
veteran had decreased grip strength on the right compared to 
the left.  His sensation was intact in the right hand and was 
able to touch all phalanges to his thumb without difficulty 
and could touch to the palmar creases.  He was unable to 
pronate and supinate his arm to more than a couple of degrees 
due to pain and he had to use his upper arm to turn his 
forearm over.  X-rays showed marked degenerative joint 
disease involving the wrist joint with extensive degeneration 
of the scaphoid bone and degenerative cyst in the lunate.  
The diagnosis was status post recurrent right wrist fractures 
with likely degenerative changes and severe pain and 
limitation of function and strength.  

At his December 1999 RO hearing, the veteran testified that 
when he entered the military he did not have any problems 
with his right wrist until he hurt his hand in basic training 
in hand to hand combat training.  He indicated that x-rays 
were later taken and he was told he had a broken bone in his 
wrist.  The veteran testified that he had problems with his 
wrist toward the end of his service.

At his June 2002 video-conference hearing, the veteran 
testified that he had nothing wrong with his wrist upon entry 
into service until he was ready to leave basic training and 
twisted his hand during hand to hand combat training.  The 
veteran indicated that he injured his wrist in January 1965 
but did not seek medical treatment until 1966.  Medical 
records show that the veteran was treated in March 1965 for 
wrist pain; however, the veteran believed that to be a 
mistake.  The veteran testified that his hand was placed in a 
cast without improvement.  He indicated that he continued to 
have right wrist pain.  


Criteria

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are applicable to this claim.  VCAA substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged. 
VCAA also eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 1991) and 
implementing regulations at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

With regard to the development that has been undertaken in 
this case, the record includes service medical records; VA 
examination dated September 1998; examination by T.R.K., 
M.D., dated December 1995; transcript of RO hearing dated 
December 1999; transcript of video-conference hearing dated 
June 2002.  No additional pertinent evidence has been 
identified by the veteran.  Additionally, the record shows 
that the veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefit at issue.  The discussion in the statement of the 
case and supplemental statements of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.

Furthermore, as is required under 38 U.S.C.A. § 5103, the RO 
has not only informed the appellant of the information and 
evidence necessary to substantiate the claim, but also 
notified him as to which portion of the evidence and 
information is to be provided by the claimant and which 
portion is to be provided by VA.  In a letter dated in July 
1998, the RO explained the evidence needed to establish the 
basic elements of the claim and told the appellant that he 
must submit evidence showing his treatment.  The RO also told 
the veteran that he should inform the RO if he had received 
treatment at VA facilities, and that VA would then obtain the 
records of such treatment.  In a letter dated in January 
2001, the RO explained the provisions of VCAA and told the 
appellant that VA would assist in obtaining evidence and 
information such as medical reports, employment records, and 
records of federal agencies.  

Thus, the correspondence from the RO has informed the 
appellant and his representative of the evidence and 
information need to substantiate the claim, and the 
correspondence has notified the appellant what VA would 
obtain and what the appellant needed to obtain.  In addition, 
the RO has assisted the appellant in developing the claim by 
obtaining information and evidence and scheduling him for a 
VA examination.  In addition, the claim has been remanded 
twice for development.  There is no reasonable possibility 
that further assistance would aid in substantiating the claim 
and, therefore, further development to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A is not necessary.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 


Analysis

It is found that the evidence raises a reasonable doubt as to 
the incurrence of the veteran's wrist injury in service.  He 
has presented reliable testimony concerning his injury and 
service medical records are unclear as to what treatment was 
afforded the veteran when he was seen for his right wrist 
pain and weakness.  X-rays in service clearly showed what was 
termed an old fracture of the right navicular bone.  A 
private medical examination in December 1995 showed chronic 
nonunion of the right scaphoid with radioscaphoid arthritis.  
A VA examination and x-rays in September 1998 found marked 
degenerative joint disease involving the right wrist joint 
with extensive degeneration of the scaphoid bone and a 
degenerative cyst in the lunate.  All reasonable doubt is 
resolved in the veteran's favor.  Accordingly, it is found 
that the veteran's right wrist disability is the result of 
injury in service, and service connection is warranted for 
degenerative joint disease of the right wrist with extensive 
degeneration of the scaphoid and degenerative cyst in the 
lunate.



ORDER

Entitlement to service connection is granted for degenerative 
joint disease of the right wrist with extensive degeneration 
of the scaphoid and degenerative cyst in the lunate.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

